Citation Nr: 0005010	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, that 
denied the veteran's claim of entitlement to service 
connection for a right knee condition and for a left knee 
condition.

The Board notes that the veteran's appeal was first before 
the Board in August 1998.  At that time, it was remanded in 
order to afford the veteran a hearing before a Member of the 
Board, as requested.  Current review of the veteran's claims 
file shows that the RO scheduled the veteran for his 
requested hearing, to have been held on March 3, 1999.  The 
veteran failed to report for this hearing, and nothing in the 
record indicates that the veteran failed to receive notice of 
the hearing or that he requested that it be rescheduled.  VA 
regulation permits the Board to adjudicate a claim based on 
the current evidence of record, as though the request for a 
hearing had been withdrawn, should the veteran fail to appear 
as scheduled.  See 38 C.F.R. § 20.704(d) (1999).  
Accordingly, the Board will now consider the veteran's 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service medical records reflect the 
veteran's complaints of his knees hurting, after climbing on 
and off of tanks.

3.  The record contains a medical diagnosis of chondromalacia 
of the knees.

4.  The evidence is in equipoise as to the relationship 
between the veteran's current chondromalacia of the knees and 
his in-service complaints of knee pain.


CONCLUSION OF LAW

The veteran's chondromalacia of the knees was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). The Court has also held that where a 
claimant files a compensation claim shortly after discharge 
from service, a diagnosis of disability on a service 
discharge examination report may constitute evidence of 
current disability, as well as evidence a relationship to 
service sufficient to well-ground a service connection claim.  
Hampton v. Gober, 10 Vet. App. 481 (1997).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).



II.  Factual Background

A review of the veteran's service personnel records shows 
that the veteran served as an armor crewman.  Review of the 
veteran's service medical records shows that the veteran 
complained of his knees hurting, due to his climbing on and 
off of tanks, upon his separation examination (conducted in 
November 1992).

The veteran separated from service in January 1993 and the 
following month filed a claim for service connection for, 
among other disorders, right and left knee injuries.  A VA 
examination was conducted in April 1993; it was noted 
"diagnosis" that chondromalacia of the knees needed to be 
ruled out, although there was no evidence of any specific 
injury, and an x-ray study of the veteran's knees found no 
evidence of fracture, dislocation, or other significant 
abnormality.  The RO subsequently denied the veteran's claim 
as to his knees, stating that while the veteran's service 
medical records indicated that the veteran had complaints of 
bilateral knee pain, neither a right nor left knee condition 
had been shown upon the last VA examination.

At his RO hearing (conducted in November 1993), the veteran 
reiterated that he had injured his knees in service climbing 
onto and jumping off of tanks.  (Transcript (T.) at 2-3).  
The veteran's service representative indicated that the 
veteran had also injured his back in the same manner and that 
he had been granted service connection for that disability, 
accepted by the RO as a result of the veteran's climbing on 
and jumping off of tanks.  (T. at 6-7).  The veteran 
testified that he had received treatment for his knees and 
that he had been told that x-rays were needed in order for 
anything to be done.  (T. at 11).  The veteran stated that he 
could not afford such treatment.  Id.

A private medical record dated in December 1993 shows that 
the veteran sought treatment for his knee pain.  At that 
time, the veteran stated that he had hurt his knees jumping 
from tanks while in the military.  The veteran's physician 
assessed possible osteoarthritis and referred the veteran for 
orthopedic examination.  No follow-up treatment is indicated.

VA outpatient treatment records (dated from April 1993 to 
January 1997) pertain primarily to treatment for the 
veteran's low back pain, but one entry (dated in March 1996) 
indicates that an x-ray of the veteran's knees was within 
normal limits.

A VA examination conducted in September 1994 was found to be 
inadequate, as the examiner provided no diagnosis and 
indicated that internal derangement of the knees and medial 
compartments needed to be ruled out.  Another VA examination 
was conducted in February 1995, at which time the examiner 
stated that a diagnosis was deferred until an MRI of the 
veteran's knees was obtained.  An MRI of the veteran's knees 
was obtained the following month (which was noted to be 
negative, although there was lateral subluxation of both 
patellae), but no addendum to the February 1995 examination 
was ever done.  As such, this examination was also considered 
inadequate.  Subsequently, another VA examination was 
conducted in September 1995, in which the examiner again 
provided no diagnosis but indicated that patella femoral 
syndrome bilaterally needed to be ruled out.  A fourth VA 
examination was conducted in February 1997.  A 
contemporaneous x-ray study of the veteran's knees showed no 
evidence of fracture, dislocation, or other significant 
abnormality.  The examiner's diagnosis was chondromalacia of 
the knees, grade one, normal range of motion.

III.  Analysis

Upon review of the evidence of record, the Board finds the 
veteran's claim of service connection for a bilateral knee 
disorder to be well grounded, in that the veteran has 
presented evidence of continuity of symptomatology. See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Savage 
v. Gober, supra.  The Board also finds that the evidence of 
record is in equipoise as to the issue of entitlement to 
service connection, and, as such, the veteran's appeal is 
granted.

Here, the Board notes that the veteran's service personnel 
records indicate that he was an armor crewman while in 
service.  As such, the Board finds corroboration of the 
veteran's assertions that he injured his knees climbing onto 
and jumping off of tanks.  The Board also notes that the 
veteran's service medical records reflect the veteran's 
complaints of his knees hurting from climbing on tanks and 
that the examiner, upon the veteran's separation examination, 
referenced the veteran's reported medical history in that 
section provided for the examiner's summary of all pertinent 
data.  As such, the Board finds that the veteran's complaints 
as to his knees were incorporated into the clinical 
assessment of the veteran's then-current medical status.

Additionally, as to the post-service medical evidence of 
record, the Board points out that upon VA examination in 
April 1993, which was conducted in connection with the 
veteran's claim for service connection, the examiner 
indicated that chondromalacia of the knees needed to be ruled 
out, even though clinical tests had found nothing abnormal.  
In this respect, the Board stresses that chondromalacia was 
subsequently diagnosed upon VA examination in February 1997, 
even though clinical tests had again found nothing abnormal. 

Given that a disorder of the knees was eventually diagnosed 
and that that diagnosis reflected the stated disorder to be 
ruled out in April 1993, the Board finds it reasonable to 
relate the clinical findings of February 1997 to the clinical 
suppositions of April 1993. 

In reaching this determination, the Board stresses that it 
has placed great import on the documented continuity of 
symptomatology in this instance.  In this respect, the Board 
notes that the veteran's separation examination (conducted in 
November 1992) reflects the veteran's reports of knee pain, 
that the veteran's private medical records (dated in December 
1993) indicate that he sought treatment for knee pain, and 
that the veteran's VA outpatient treatment records also 
reference his knee pain. Given the evidence in its entirety, 
it is reasonable to conclude that the bilateral knee 
symptomatology reported in service signaled the onset of a 
chronic disability, bilateral chondromalacia. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for a bilateral chondromalacia is granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

